Citation Nr: 1115902	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of disfigurement of the head, face, or neck resulting from lipoma excision from the back of the head, currently noncompensable.

2.  Evaluation of residuals of lipoma excision from the back of the head other than disfigurement, currently noncompensable.

3.  Evaluation of maxillary and ethmoid sinusitis, currently noncompensable.

4.  Evaluation of lumbar strain, currently rated at 10 percent.  

5.  Evaluation of limitation of flexion of the right knee due to chondromalacia, currently rated at 10 percent. 

6.  Evaluation of limitation of extension of the right knee due to chondromalacia, right knee, currently noncompensable. 

7.  Evaluation of instability of the right knee due to chondromalacia, currently noncompensable. 

8.  Evaluation of limitation of flexion of the left knee due to chondromalacia, currently noncompensable. 

9.  Evaluation of limitation of extension of the left knee due to chondromalacia, right knee, currently noncompensable. 

10.  Evaluation of instability of the left knee due to chondromalacia, currently noncompensable. 

11.  Evaluation of allergic rhinitis, currently rated at 10 percent.

12.  Evaluation of xerosis and eczema, currently rated at 10 percent.

13.  Evaluation of hypertension, currently noncompensable.

14.  Evaluation of right wrist strain, currently noncompensable.

15.  Entitlement to service connection for a hearing loss disability.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for residuals of a head injury.

18.  Entitlement to service connection for a heart condition.

19.  Entitlement to service connection for removal of the right testicle.

20.  Entitlement to service connection for a chronic disability manifested by dizziness and spells.

21.  Entitlement to service connection for a chronic disability manifested by a bilateral leg sensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1980 to September 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues regarding the evaluation of maxillary and ethmoid sinusitis, and entitlement to service connection for a disability manifested by dizziness and spells, and disability manifested by a bilateral leg sensation, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of lipoma excision from the back of the head include a scar that is depressed, but otherwise asymptomatic.

2.  The service-connected lumbar strain is manifested by pain associated with motion that reduces flexion to 40 degrees, without weakness, fatigability or incoordination, and without ankylosis or incapacitating episodes due to intervertebral disc disease.

3.  The service-connected right chondromalacia is manifested by flexion of the right knee that is painful past 70 degrees, with normal extension and without lateral instability or recurrent subluxation.

4.  The service-connected left chondromalacia is manifested by normal range of motion with occasional pain on flexion, but without lateral instability or recurrent subluxation.

5.  The service-connected allergic rhinitis is manifested by greater than 50-percent obstruction of nasal passage on both sides, without polyps.

6.  The service-connected xerosis and eczema are manifested by coverage of less than 20 to 40 percent of the entire body, coverage of less than 20 to 40 percent of exposed areas, and no systemic therapy such as corticosteroids or other immunosuppressive drugs required.

7.  The service-connected hypertension is manifested by diastolic pressure that is predominantly less than 100, and systolic pressure that is predominantly less than 160; the Veteran does not currently require continuous medication for control of blood pressure.

8.  The service-connected right wrist strain is manifested by painful motion with dorsiflexion in excess of 15 degrees, before onset of pain, and palmar flexion in excess of the line of the forearm, with pain at the extent of motion.

9.  No defects, infirmities, or disorders involving the right testicle were noted at the time of the examination, acceptance, and enrollment for service.  

10.  The acquired absence of the Veteran's right testicle is related to service.  

11.  The Veteran does not have a left or right ear hearing loss disability.

12.  The Veteran has tinnitus that had onset during service and has been continuous since service.

13.  The Veteran does not have disabling residuals of a head injury.  

14.  The Veteran does not have a heart disability, to include cardiovascular renal disease. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating for disfigurement of the head, face, or neck resulting from lipoma excision from the back of the head have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008 - 2010).

2.  The criteria for a compensable initial disability rating for residuals of lipoma excision from the back of the head other than disfigurement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008 - 2010).

3.  The criteria for an initial disability rating of 20 percent for lumbar strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for an initial disability rating higher than 10 percent for limitation of flexion of the right knee resulting from chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2010).

5.  The criteria for an initial compensable disability rating for limitation of extension of the right knee resulting from chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2010).

6.  The criteria for an initial compensable disability rating for right knee instability resulting from chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

7.  The criteria for an initial disability rating of 10 percent for limitation of flexion of the left knee resulting from chondromalacia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2010).

8.  The criteria for an initial compensable disability rating for limitation of extension of the left knee resulting from chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2010).

9.  The criteria for an initial compensable disability rating for left knee instability resulting from chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

10.  The criteria for an initial disability rating higher than 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2010).

11.  The criteria for an initial disability rating higher than 10 percent for xerosis and eczema have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).

12.  The criteria for a compensable initial disability rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101(2010).

13.  The criteria for a compensable initial disability rating for right wrist strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).

14.  Removal of the right testicle was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

15.  A hearing loss disability was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

16.  Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

17.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

18.  A heart disability was not incurred in or aggravated by service; cardiovascular renal disease is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claims for service connection for tinnitus and removal of the right testicle, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The rating claims arise from the Veteran's disagreement with the initial ratings assigned.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Regarding the service connection claims denied herein, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the October 2008 letter.  Additional notice regarding the claims for increased initial ratings was provided in a June 2009 letter, with readjudication of the claims in the September 2009 statement of the case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a series of VA examinations in October and November 2008.  These examinations were adequate with respect to the claims herein decided, because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

While the Veteran was examined, he has not been provided with a medical opinion as to the etiology of his claimed heart disability and residuals of a head injury.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, no opinion was required because, as will be addressed in detail below, the Board has concluded that there are no disabling residuals of the in-service head injury, and there is no current heart disability.  As such, the duty to obtain a medical opinion is not invoked, as such opinion is not necessary to decide those claims.

II.  Analysis

Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Lipoma

In the December 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for lipoma, pursuant to Diagnostic Code 7804, effective October 1, 2008.  

While the Veteran's claim was received on August 19, 2008, he had not yet been separated from active duty at that time.  The effective date of the grant of service connection is the day following separation, or October 1, 2008.  The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Pertinent to the period when the Veteran filed his claim, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

Under the current Diagnostic Code 7804, a noncompensable rating is assignable where the criteria for the minimum compensable rating are not met.  The remaining ratings are as follows:

30 % Five or more scars that are unstable or painful;

20 % Three or four scars that are unstable or painful;

10 % One or two scars that are unstable or painful.  

See 38 C.F.R. § 4.118, Diagnostic Code 7808.  

Thus, in order to warrant a higher evaluation under either version of this code, there must be at least one scar that is painful or unstable.  

The report of VA examination in November 2008 reveals the Veteran's description that he had a lipoma removed from the back of his head in 2002.  He reported that he did not have any complications from the surgery.  He reported no symptoms related to the scar, but stated that he thinks that the lipoma may be recurring.  On examination, there was an 8.5 x 0.4 centimeter scar over the occipital area.  It was horizontal and depressed over the right 6 centimeters.  It was hyperpigmented compared to the surrounding area of skin.  There was a prominence in the subcutaneous space inferior to the scar suggestive of recurrence of the lipoma.  The scar was not tender to palpation.  It did not adhere to the underlying tissue.  The texture of. the skin was slightly irregular.  The scar was stable.  It was superficial.  There was no inflammation, edema, or keloid formation.  There was no induration or inflexibility of the skin of the area of the scar or limitation of motion or other limitation of function caused by the scar.  It was not disfiguring.  The examiner described the scar as asymptomatic with no functional limitations.  

Thus, as the residual scar is not painful or unstable, the criteria for a compensable rating under Diagnostic Code 7804 are not met under either version of the rating schedule.  

The Board has also considered whether a higher rating (or separate rating) is warranted under any other scar code.  A note under the current regulation directs to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  Both versions of Diagnostic Code 7800 pertinent to this claim require disfigurement of the head, face, or neck.  As noted above, the examiner found no disfigurement.  However he noted that the scar was depressed over the right 6 centimeters.  

The current and former versions of Diagnostic Code 7800 are substantially similar.  The current version refers to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The former version simply refers to disfigurement of the head, face, or neck.  Both versions rate as follows: 

80% With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement; 

50% With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement;

30% With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement;

10% With one characteristic of disfigurement. 

Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: 

* Scar 5 or more inches (13 or more cm.) in length.  

* Scar at least one-quarter inch (0.6 cm.) wide at widest part.  

* Surface contour of scar elevated or depressed on palpation.  

* Scar adherent to underlying tissue.  

* Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  

* Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  

* Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  

* Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Although the examiner found that the scar was hyperpigmented compared to the surrounding area of skin, the total area of the scar is 3.4 square centimeters, which is substantially less than the 39 square centimeters required under this characteristic.  Indeed, 39 square centimeters also applies to the characteristics of abnormal texture.  The examiner noted that the texture of the skin was slightly irregular.  However, the total area of the scar does not meet this criterion, nor does it meet the criteria of soft tissue missing, and indurated and inflexible skin.  Moreover, the scar is less than .6 centimeters wide at its widest part; and it is shorter than 13 centimeters in length.  The examiner also found that it did not adhere to the underlying tissue.  

Nevertheless, there is one characteristic of disfigurement, in that the scar was depressed.  As there is one characteristic of disfigurement, the criteria for a 10 percent rating are met.  However, a rating higher than 10 percent under Diagnostic Code 7800 requires additional characteristic of disfigurement, which are not shown.  

Regarding the remaining codes, both versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  

Both versions of Diagnostic Code 7802 require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  

The current version of the rating schedule does not include Diagnostic Code 7803.  The prior version of Diagnostic Code 7803 applies to scars that are unstable, which is not the case here.  

In light of the examiner's finding of no limitation of function, and an asymptomatic scar, a rating under Diagnostic Code 7805 is not appropriate.  

In light of the recurrent nature of the Veteran's lipoma, the Board has considered application of Diagnostic Code 7819 (benign skin neoplasms).  However, that code simply directs to rate the condition as disfigurement of the head, face, or neck (7800), scars (7801, 7802, 7803, 7804, or 7805), or impairment of function.  These codes have been considered, and do not provide for a higher rating.  

In sum, the Veteran's service-connected residuals of lipoma excision are currently asymptomatic.  However, as one characteristic of disfigurement is met, a 10 percent rating is in order under Diagnostic Code 7800, as in effect both prior to and since October 23, 2008.  

Lumbar Strain

In the December 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for lumbar strain, pursuant to Diagnostic Code 5237, effective October 1, 2008.  Under Diagnostic Code 5237, lumbar strain is rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine, which provides in pertinent part (thoracolumbar segments) as follows: (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Thus, the current evaluation contemplates pain on motion and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, due to pain, weakness, fatigue, or incoordination; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In order to warrant a higher evaluation, there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The report of VA joints examination in November 2008 reveals the Veteran's complaint of ongoing back pain since service.  He has not had any significant pain free intervals.  The back pain does not radiate into the legs but sometimes radiates up the back.  He was told for a long time that he was just having muscle spasms and was treated with Flexeril.  He was then changed to Motrin.  He had an MRI which apparently showed 3 bulging discs.  He does not wear a back brace.  The disc bulge at L4-5 showed minimal encroachment on both neuroforamina.  He has some increase of back pain with walking, but it does not cause him to stop.  He does not have to be on bedrest for his back pain.  He does not have incapacitating flare-ups of back pain.  He does not have increased limitation with repetitive use.

On examination, there was slight tenderness in the midline L1 to the sacrum, as well as tenderness of both SI joints and both buttocks.  However, there was no retraction or grimacing.  The Veteran described the sensation as more of a pressure sensation and not painful during the examination.  Flexion was measured to 90 degrees, non-tender.  Extension was measured to 25 degrees, with some low back pain.  Lateral bending to the left and right was measured to 20 degrees, with slight discomfort.  Rotation left and right was associated with slight discomfort.  Rotation caused some radiation of the discomfort into the lower thoracic spine area.  Repetitive motion of the lumbar spine was done and he complained of increased back pain after several cycles.  Flexion decreased to 40 degrees due to the increased discomfort.  There was no weakness, fatigability or incoordination.  Waddell sign for axial rotation was positive, as was the sign for cervical compression; the sign for retraction to light skin touch was negative.  Straight-leg raise was negative to 90 degrees, bilaterally.  Deep tendon reflexes were 2+ at the patella and 2+ at the Achilles.  Sensation was intact to sharp and dull in both legs and feet.  Motor strength was 5 out of 5, bilaterally.  Babinski sign was negative.  Imaging showed minimal lumbar scoliosis.  There was minor anterior lateral osteophytic spurring of L3 and L4.  The disc spaces are well maintained.  There was no evidence of a fracture or vertebral anomaly.  The SI joints were normal.  The diagnosis was chronic lumbar strain, with no signs or symptoms of radiculopathy.  

Based on the finding that repetitive motion decreased forward flexion to 40 degrees, due to pain, the Board concludes that a 20 percent rating is warranted.  However, to warrant a higher rating, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Such findings are not shown or asserted.  

While the Veteran may believe he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  While pain is certainly a component of disability, and the Board does not seek to minimize its impact, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, while the presence of pain is probative of entitlement to a compensable rating, and in this case supports an increased 20 percent rating, it is not probative of entitlement to a rating above 20 percent.   

The rating criteria also provide that intervertebral disc syndrome (preoperatively or postoperatively) should either be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In this case, based on the findings of the November 2008 examiner, an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not produce a higher rating, as there have been no incapacitating episodes.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, the Veteran's service-connected lumbar strain is manifested by painful motion that decreases forward flexion to 40 degrees with repetitive motion.  Such symptomatology is entirely contemplated by the 20 percent disability rating herein assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above 20 percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 40 percent rating, or any higher rating.  

Chondromalacia

In the December 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for right knee chondromalacia, pursuant to Diagnostic Code 5010, effective October 1, 2008.  The RO also assigned a noncompensable rating for left knee chondromalacia.  

Chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007); see also Kizer v. Shinseki, No. 08-1575, 2010 WL 1252149 (Vet. App. April 2010).

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  Under Diagnostic Code 5003 (Arthritis, degenerative (hypertrophic or osteoarthritis)), degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

20% With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations;

10% With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pertinent to the knee, limitation of motion is rated as follows:

5260 Leg, limitation of flexion of:  

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

5261 Leg, limitation of extension of:  

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board notes that separate evaluations may be assigned for limited flexion and limited extension where appropriate symptomatology is shown.  In addition, a separate rating can be applied for internal derangement of either knee that results in lateral instability or subluxation.  Diagnostic Code 5257 (knee, other impairment of) provides as follows:  

Recurrent subluxation or lateral instability:  

30% Severe;

20% Moderate;

10% Slight.

Thus, the current evaluation for the right knee contemplates painful flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The current evaluation for the right knee also contemplates extension limited to 5 degrees or less.  In order to warrant a higher evaluation, there must be the functional equivalent of extension limited to 10 degrees due to pain, weakness, fatigue, or incoordination.  

The current evaluation for the right knee also contemplates no lateral instability or recurrent subluxation.  In order to warrant a higher evaluation, there must be the functional equivalent of either of those symptoms.  

The current evaluation for the left knee contemplates painful flexion 60 degrees or greater.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to less than 60 degrees.

The current evaluation for the left knee contemplates extension limited to 5 degrees or less.  In order to warrant a higher evaluation, there must be the functional equivalent of extension limited to 10 degrees due to pain, weakness, fatigue, or incoordination.  

The current evaluation for the left knee also contemplates no lateral instability or recurrent subluxation.  In order to warrant a higher evaluation, there must be the functional equivalent of those symptoms.  

The report of VA joints examination in November 2008 reveals the following findings based on an interview with the Veteran.  There is some knee pain; the right knee bothers him more than the left knee.  Most of the time, the left knee is completely asymptomatic.  He does not brace either knee.  He does not take any medications at the present time, although he used Motrin in the service.  The knees do not limit his ability to walk or to stand.  With the right knee only, he has a burning sensation sometimes and occasional slight swelling of the knee.  He denied giving way of either knee and he denied locking.

Clinical findings reported by the examiner include the following.  The Veteran's gait was normal, with no limp and no ambulatory aids.  The left knee showed no effusion, no tenderness, and pain free active and motion from 0 to 140 degrees.  The knee was stable to varus and valgus stress and the anterior drawer and Lachman's were negative.  

The right knee showed no effusion.  There was tenderness with manipulation of the patella and the patella grind test was positive.  There was tenderness along the medial joint line and lateral joint line.  Active and passive motion were non-tender from 0 to 70 degrees, and slightly tender from 70 to 140 degrees.  There was no grimacing or guarding during the motion examination.  The knee was stable to varus and valgus stress.  The anterior drawer and Lachman's were negative.  

Repetitive motion of both knees was done.  There was no tenderness of either knee during repetitive motion.  There was slight crepitus of the right patella.  There was no loss of motion, weakness, fatigability, or incoordination.

Thus, the clinical findings demonstrate that at least some pain associated with flexion.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is painful flexion of each knee.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for each knee.  Thus, a 10 percent rating is in order for limited flexion of the left knee.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The November 2008 examiner noted normal range of motion of the left knee without instability, and flexion of the right knee that is pain free to 70 degrees, with normal extension and without lateral instability.  Based on such findings, a rating higher than 10 percent is not warranted for either knee on the basis of limited flexion.  The Board acknowledges findings of crepitus and patellar grind of the right knee.  These would be presumed to affect motion and/or pain on motion of the joint.  As such, they are reflected in the findings regarding range of motion and pain, but do not provide a basis for a higher rating.  Furthermore, there is no lay evidence suggesting that flexion is functionally limited to 30 degrees.  Rather, the lay evidence establishes that he retains excellent functional use.  

Regarding extension, it is neither shown clinically nor alleged by the Veteran that extension of either knee is limited to 10 degrees.  As such, a compensable rating is not warranted under Diagnostic Code 5261.

Regarding instability, the clinical evidence demonstrates no instability or subluxation.  Moreover, the Veteran denied giving way, and reported that he does not wear a brace.  As such, a compensable rating is not warranted under Diagnostic Code 5257.

The Board has also considered the applicability of other diagnostic codes.  

Under Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), a 20 percent rating may be assigned.  

Under Diagnostic Code 5259 (cartilage, semilunar, removal of, symptomatic), a 10 percent may be assigned.

Under Diagnostic Code 5262 (tibia and fibula, impairment of), the following ratings are available:  

40% Nonunion of, with loose motion, requiring brace;

Malunion of:  

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability;

Under Diagnostic Code 5263 (genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)), a 10 percent rating may be assigned.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent or dislocated semilunar cartilage, or genu recurvatum.  As such, ratings under the corresponding codes is not warranted. 

In sum, the Veteran's service-connected right knee is manifested by pain free motion to 70 degrees, with pain thereafter.  The left knee is manifested by normal range of motion, with occasional pain on flexion.  There is no limitation of extension, no lateral instability, and no other symptomatology consistent with internal derangement regarding either knee.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned for the right knee, and the 10 percent rating assigned herein for the left knee.  The criteria for a higher rating, or a separate compensable rating are not met for either knee.  

Allergic Rhinitis

In the December 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for allergic rhinitis, pursuant to Diagnostic Code 6522, effective October 1, 2008.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis is rated as follows:  

30% With polyps;

10% Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Thus, the current evaluation contemplates a condition without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  In order to warrant a higher evaluation, polyps must be present.  

The report of VA examination in October 2008 reveals "no nasal polyps."  There was very significant enlargement of the left inferior turbinate with slight nasal septal deviation to the left side.  There was about 90 percent nasal obstruction present on the left side, primarily due to a significantly enlarged left inferior turbinate.  On the right, there was significant enlargement of the inferior turbinate, which was estimated at 50 to 60 percent.  A CT scan showed no nasal septal deviation.  The diagnosis was chronic allergic rhinitis.

Thus, in the absence of nasal polyps, a rating higher than 10 percent is not warranted.  

In sum, the Veteran's service-connected allergic rhinitis is manifested by greater than 50-percent obstruction of nasal passages on both sides, without polyps.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  Without the presence of polyps, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 30 percent rating.  

Xerosis and Eczema

In the December 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for xerosis and eczema, pursuant to Diagnostic Code 7806, effective October 1, 2008.  Under Diagnostic Code 7806, dermatitis or eczema are rated as follow:

60% More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period;

30% 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period;

10% At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; 

0% Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 

Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Thus, the current evaluation contemplates coverage of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  In order to warrant a higher evaluation, there must be coverage of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The report of VA general medical examination in November 2008 reveals the Veteran's history of rashes since 1996 with dry skin.  The rashes can occur in various areas and are accompanied by some local itching and dryness.  There are no systemic symptoms.  He uses hydrocortisone cream twice a day and has done so daily for the past 12 months.  There are no side effects from the medication.  His symptoms are intermittent and not progressive.  There is no impairment of function.  On examination of the skin, there was xerosis over the lower legs bilaterally.  There was a small eczematous patch over the left posterior calf.  There was slight flaking over the feet bilaterally.  The percent of exposed areas affected by xerosis is 0%.  The percent of total body affected by xerosis was 8%.  The percent of exposed areas affected by eczema was 0%.  The percent of the total body affected by eczema was 1%.  There were no suspicious lesions, ulcerations or other abnormalities are noted.  There was no hyperhydrosis.  On the head and face, there were no scars, skin lesions or other deformities are noted.  The resulting diagnosis was xerosis, with no functional limitation, and eczema with no functional limitation.

Thus, based on the coverage reported, the requirements for a rating higher than 10 percent are not met.  In addition, the Veteran is using only topical medication, and there is no systemic therapy such as corticosteroids or other immunosuppressive drugs required.  While the Veteran has asserted that he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  

In sum, the Veteran's service-connected xerosis and eczema is manifested by coverage of less than 20 to 40 percent of the entire body, less than 20 to 40 percent of exposed areas, and no systemic therapy such as corticosteroids or other immunosuppressive drugs required.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above 10 percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 30 percent rating, or any higher rating.  

Hypertension

In the December 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for hypertension, pursuant to Diagnostic Code 7101, effective October 1, 2008.  

Under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) are rated as follows:  

60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Thus, in order to warrant a higher evaluation, there must be diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The report of VA general medical examination in November 2008 reveals the Veteran's statement that he was on medication at one time for hypertension, but is not currently taking any medication.  He has had some dizzy spells and swelling in his feet that he associates with his blood pressure.  Review of service treatment records did show an elevated blood pressure reading in 1980 and other elevated readings in 2002, although there was no mention of hypertension on any of the physicals, including the exit physical.

On examination, blood pressure in the left arm was 149/79, repeated at 151/83.  In the right arm, it was 115/79.  The diagnosis was hypertension with no functional limitation.

Based on the above examination, the Veteran's diastolic pressure is less than 100, and systolic pressure is less than 160.  Moreover, the Veteran does not currently require continuous medication for control of blood pressure.  In light of these findings, the requirements for a compensable rating are not met.  

In sum, the Veteran's symptomatology is entirely contemplated by the noncompensable disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above zero percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 10 percent rating, or any higher rating.  


Right Wrist Strain

In the December 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for a right wrist strain, pursuant to Diagnostic Code 5215, effective October 1, 2008.  Under Diagnostic Code 5215, wrist, limitation of motion is assigned a noncompensable rating if the criteria for a compensable rating are not met.  Those criteria provide for a 10 percent rating where wrist dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Thus, the current evaluation contemplates pain on motion and dorsiflexion to 15 degrees or more, and wrist palmar flexion to a greater degree than in line with the forearm, due to pain, weakness, fatigue, or incoordination.  In order to warrant a higher rating, the evidence must show wrist dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.

The report of VA joints examination in November 2008 reveals complaint of some pain in the wrist area just proximal to the 4th metacarpal, but no pain in the hand itself.  The wrist pain will bother him more when he grips objects tightly.  He feels that there is subjectively a decrease of grip strength.  He does not brace the hand or wrist.  He does not have increased limitations with repetitive use.  He does not have incapacitating flare-ups of wrist pain.

Examination of the right hand revealed no visible or palpable bony deformity.  There was some tenderness of the wrist with palpation at the base of the 4th metacarpal.  The rest of the wrist was nontender.  Dorsiflexion was measured from 0 to 60 degrees, and was non-tender.  Volar (palmar) flexion was measured from 0 to 45 degrees with some wrist tenderness at 45 degrees.  Ulnar deviation was non-tender at 30 degrees.  Radial deviation produced some tenderness at 20 degrees.  Repetitive motion of the wrist was done and he moved in all standard wrist planes of motion without discomfort, but then he did some repetitive motion with the wrist going in a circular motion and had some mild discomfort.  The grip strength was 5 out of 5 and equal to the right hand.

Images of the right wrist were taken.  There is evidence of a probable old boxer's fracture [neck of a metacarpal].  No acute fracture-dislocation was seen.  The Joint spaces are well maintained.  No soft tissue abnormalities.  No radiopaque foreign bodies.  The radiologic impression was no acute findings with a probable old boxer's fracture.  The examiner's diagnosis was right hand and wrist strain at the 4th metacarpal carpal joint.

It is clear from the record that the Veteran has peri-articular pathology of the right wrist.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the right wrist, and a 10 percent rating is therefore granted.  

However, a 10 percent rating is the maximum rating available for limited motion of the wrist in the absence of ankylosis.  Here, the wrist dorsiflexion well exceeds 15 degrees, without pain.  Palmar flexion is well in excess of the line of the forearm, with pain at the extent of motion.  Such findings are not suggestive of ankylosis, and the Veteran has not asserted that he has ankylosis of the right wrist.  The Board notes that, under 38 C.F.R. § 4.59, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  As ankylosis is neither shown clinically nor asserted on the part of the Veteran, a rating higher than 10 percent is not warranted.  

All Rating Claims

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, based on the relatively short period between separation from service and the rating examinations, it would appear that each disability has not significantly changed beyond the symptom fluctuations described, and the Board concludes that uniform evaluations are warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the ratings produced by the rating schedule are less than desired by the Veteran is owing entirely to the degree of symptomatology shown, and not to any failure of the rating schedule to consider his specific symptomatology.  Significantly, in each case, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  


Service Connection Claims

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system, and cardiovascular renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Orchiectomy

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The service entrance examination reveals the presence of a 4-inch scar in the right lower quadrant, with a questioned history of surgery.  However, there is no reference to any defects, infirmities, or disorders involving the testicles.  Genital-urinary examination was normal.  Regarding the notation of a questioned history of surgery, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

Here, the Board concludes that a questioned history of surgery does not constitute notation of a defect, infirmity, or disorder involving the right testicle.  Therefore, the presumption of soundness attaches, and can only be rebutted by clear and unmistakable evidence that (1) the injury existed before acceptance and enrollment and (2) was not aggravated by service.

A March 1986 hospital discharge summary reveals a history of a stab wound in the right inguinal region at age 12, followed by exploratory surgery.  It was noted that, since that time, the right testis has been in the right inguinal area.  The Veteran noted occasional discomfort and tenderness.  The examiner diagnosed right ectopic testis.  A right inguinal orchiectomy was recommended, but would be postponed due to deployment.  

In a November 1988 urology consultation, it was noted that the right ectopic testis had been "very painful."  It was recommended that he undergo surgery due to risk of trauma and torsion.  

It was noted in the July 1989 operative report that, following the procedure at age 12, the Veteran did not seek further medical attention until approximately "three years ago" at which time he noted some right inguinal pain.  Informed consent was given and permission obtained for a right inguinal exploration, possible orchiopexy versus an orchiectomy.  During the procedure, the testis was freed from its attachments, but sufficient mobility on the cord could not be obtained.  Due to the fact that it appeared it would require tension to place the testis in the right hemiscrotum as well as the fact that the testis appeared atrophic, it was decided to perform an orchiectomy.  

Thus, the evidence demonstrates onset of testicular symptoms (pain) in 1986, resulting in the necessity of surgery and removal of the testis.  While there is certainly evidence in support of the pre-existence of an ectopic right testicle, including notation of such a history in March 1986, it must be presumed that this came from information related by the Veteran, as there are no medical records contemporaneous to the pre-service inguinal surgery that would confirm or refute the presence of an ectopic right testis at that time.  While the Veteran is competent to relate information given to him by medical professionals, in the context of clear and unmistakable evidence, the Veteran's description of surgical details from the age of 12 does not rise to the level of clear and unmistakable evidence of a preexisting right ectopic testicle.  More convincing in this case is the acute onset of symptoms in 1986.  

Moreover, even to the extent that the evidence suggests a pre-existing condition, and such pre-existence was accepted by a medical professional, such evidence does not establish clearly and unmistakably that the disability was not aggravated by service.  Rather, such evidence establishes that the Veteran was essentially asymptomatic at entry, with no symptoms or functional limitation noted on the examination report, but that the Veteran experienced acute onset of symptoms approximately 3 years later.  

In sum, the evidence does not establish clearly and unmistakably that the Veteran's ectopic right testicle predated service and was not aggravated thereby.  As such, the presumption of soundness is not rebutted.  

As the Veteran is presumed to have entered service with a sound right testicle, and service records clearly demonstrate onset of symptoms and removal of the right testicle during service, service connection for the acquired absence of the right testicle is in order.  


Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has provided a history of military noise exposure from aircraft, weapons, tools, and heavy equipment.  The Board accepts his account of having been exposed to loud sounds while in service.  

Service treatment records show the following puretone readings at entry:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
25
10
10
5
5

At separation, the following puretone readings were recorded:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
25
15
0
LEFT
10
35
15
10
0

The Veteran completed a report of medical history at separation, on which he reported no history of hearing loss.  

The Board is fully aware that there is some evidence of hearing loss during service that did not rise to the level of a hearing loss disability.  Hensley, (cited above).  However, there clearly is no hearing loss disability at separation.  Moreover, numerous audiometric evaluations were conducted throughout the Veteran's 28-year service.  The results of these evaluations have not been reported in detail.  However, in no case was a hearing loss disability demonstrated.  We also note that an organic disease of the nervous system was not manifest within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While a hearing loss disability was not shown in service, the absence of such disability in-service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

The Veteran was afforded a VA ear, nose, and throat examination in October 2008.  The Veteran provided a history of military noise exposure from aircraft, weapons, tools, and heavy equipment.  The Veteran denied a history of non-military noise exposure.  The Veteran denied a problem related to hearing loss.  Ear, nose and throat examination revealed both external auditory canals and tympanic membranes to be normal in appearance.  

An audiogram revealed normal audiometric thresholds present from 250 Hz through 8000 Hz.  Speech reception threshold scores and word recognition scores were described as perfect.

An October 2008 Audiometric examination reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
10
10
10
15

The average for the right ear was 14.  The average for the left ear was 11.  Speech recognition was 100 percent in the right ear and 100 percent in the left ear.

The examiner found hearing was within normal limits from 250 Hz - 8k Hz left and right.  On VA general medical examination in November 2008, the external auditory canals and tympanic membranes were normal.  There were no perforations or discharge.  Thus, a hearing loss disability is currently not shown.

The Veteran is competent to report a decrease in hearing acuity.  However, he is not competent to establish a disability within the meaning of 38 C.F.R. § 3.385.  Since he is not competent to establish a disability, we do not reach the issue of his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current hearing loss disability, service connection for hearing loss is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran maintains that he has experienced tinnitus continuously since service.  Service treatment records are silent regarding any pertinent complaints or findings.  Tinnitus was not noted at separation.  However, the examiner did not complete the section of the form indicating whether the Veteran's ears were normal or abnormal.  

The Veteran filed his service connection claim prior to separation.  The October 2008 Audiometric examiner noted that the Veteran provided a history of bilateral recurrent tinnitus.  He reports onset of tinnitus 4-5 years ago.  He could not report a circumstance of onset.  He described the tinnitus as a ringing sound.  Recurrent tinnitus was reported to happen 2-3 times per day and lasts 30 seconds.  He reported no effects on daily activities due to tinnitus.

On VA ear, nose, and throat examination in October 2008, the Veteran provided a history of military noise exposure from aircraft, weapons, tools, and heavy equipment.  The Veteran denied a history of non-military noise exposure.  The Veteran provided a 5 to 7 year history of bilateral recurrent tinnitus which he says occurs on the average of three to four times per week, with tinnitus lasting for a few seconds in duration at a time.  The diagnosis was bilateral recurrent tinnitus.

The examiner found that, although the Veteran described bilateral recurrent tinnitus, his tinnitus would be of uncertain etiology, since he had completely normal audiometric thresholds recorded in both ears from 250 Hz through 8000 Hz.  He concluded that, he would be unable to state that it is at least as likely as not that the Veterans current tinnitus might be related to military noise exposure.  He acknowledged that the Veteran did describe the onset of tinnitus at least 5 to 7 years ago, but was unable to provide an opinion regarding the etiology of the tinnitus without resorting to speculation.

The Veteran is competent to describe his symptoms, including their date of onset.  The Board has acknowledged that he was exposed to loud sounds in service.  There is no information in the service records that would conflict with his account.  There is also no information that would conflict with the date of onset provided by the Veteran.  Continuity of symptomatology is not in dispute, as he applied for service connection before he left service, and complained of tinnitus at that time.  It is unclear why the October 2008 examiner was unable to provide an opinion.  However, he did provide a diagnosis of tinnitus within a month of service separation.  As the Board accepts the Veteran's account of the date of onset, the Board must conclude that the Veteran had tinnitus in service and continuously since service, and that he has it currently.  As such, service connection for tinnitus is in order.  

Head Injury

Service treatment records reveal that the Veteran complained of headaches on several occasions.  A March 1988 report indicates that the Veteran was hit in the head with a "gripe."  He complained of headaches, but denied loss of consciousness or blurred vision, or dizziness.  The assessment was head trauma.  At separation, the examiner noted occasional headaches, but did not complete the section of the form indicating whether the Veteran's head was normal or abnormal.  

The Veteran was afforded a VA general medical examination in November 2008.  At that time, he reported having a head injury in 1983.  He stated that a beam came down and hit him on the head.  He thinks it is possible he may have had a loss of consciousness for a few seconds.  He was diagnosed with a mild concussion and was observed for 48 hours.  He reported that he does not have headaches now, but has a feeling in his head when he wakes up in the morning.  According to the Veteran, there is an area of his head that feels hot over a particular area, especially in the left occipital area.  This feeling can last for about a minute and a half after he gets up.  Neurological evaluation revealed that he was alert and oriented, his memory was intact, his cranial nerves 3-12 were also intact, and coordination was normal.  The examiner concluded that he does not meet criteria for diagnosis of traumatic head injury.

As discussed above, while the presence of a disability at any time during the claim process can justify a grant of service connection, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  

As established by the CAVC, the definition of disability comports with the everyday understanding, which is an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Here, the feeling experienced by the Veteran on waking does not result in any disability, as that term is defined under VA law.  The Veteran does not appear to assert any actual disability.  As there is no current disability, service connection for head injury residuals is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Heart

Service treatment records include a May 1992 examination showing sinus bradycardia and insignificant changes on ECG.  Although a separation examination was performed, the examiner did not complete the section of the form indicating whether the Veteran's heart was normal or abnormal.

The Veteran was afforded a VA General medical examination in November 2008.  He reported to the examiner that he has had palpitations for the past ten years, however, he had not felt any palpitations for a couple of months.  Symptoms may occur once every 4-6 months. They last for about 20-30 seconds.  There is no history of any heart disease.  He is on no treatment for these.  There is no effect on regular activities.  

On examination, the heart had regular rate and rhythm, with no murmur or rub.  Point of maximal impulses was not palpable.  The carotid pulses were 2+ and equal.  There was no carotid bruit, no peripheral edema, no stasis changes, and no varicosities.  Pedal pulses were 2+ and equal, bilaterally.  The diagnosis was palpitations, with no functional limitation.

In sum, the Veteran's complaints consist solely of his perception of occasional palpitations.  He has described no resulting disability, and none has been found.  Furthermore, no disease has been identified.  

As discussed above, while the presence of a disability at any time during the claim process can justify a grant of service connection, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  As established by the CAVC, the definition of disability comports with the everyday understanding, which is an "inability to pursue an occupation because of physical or mental impairment."  Hunt, 1 Vet. App. at 296.

In this case, the November 2008 examiner's description of no functional impairment is conclusive evidence that the Veteran's perceived symptoms do not represent a disability.  This finding is reflective of and consistent with the Veteran's assertions.  Nothing in the lay evidence establishes the presence of a disability, disease, or injury.  As there is no current heart disability, service connection is not in order.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 10 percent disability rating for disfigurement of the head, face, or neck, residual of lipoma excision from the back of the head is granted.

A compensable disability rating for residuals of lipoma excision from the back of the head other than disfigurement is denied.

A disability rating of 20 percent, but not higher, for lumbar strain is granted.

A disability rating higher than 10 percent for limitation of flexion of the right knee due to chondromalacia is denied.

A compensable disability rating for limitation of extension of the right knee due to chondromalacia is denied.

A compensable disability rating for lateral instability due to right chondromalacia is denied.

A disability rating of 10 percent for limitation of flexion of the left knee due to chondromalacia is granted.

A compensable disability rating for limitation of extension of the left knee due to chondromalacia is denied.

A compensable disability rating for lateral instability due to left chondromalacia is denied.

A disability rating higher than 10 percent for allergic rhinitis is denied.

A disability rating higher than 10 percent for xerosis and eczema is denied.

A compensable disability rating for hypertension is denied.

An initial 10 percent disability rating for right wrist strain is granted.

Service connection for removal of the right testicle is granted.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is granted.  

Service connection for residuals of head injury is denied.  

Service connection for a heart condition is denied.  


REMAND

Maxillary and Ethmoid Sinusitis

In the December 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for maxillary and ethmoid sinusitis, pursuant to Diagnostic Code 6511, effective October 1, 2008.  Under Diagnostic Code 6511, which rates in accordance with the General Rating Formula for Sinusitis, a noncompensable rating is assignable for sinusitis that is detected by X-ray only.  The following compensable ratings are provided:

50 % Following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries;

30 % Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;

10 % One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

See 38 C.F.R. § 4.97, Diagnostic Code 6511.  

The report of VA examination in October 2008 reveals the Veteran's report that he has not had antibiotics prescribed for acute or chronic sinus infections over the past year.  An ear, nose and throat examination revealed significant nasal crusting present.  There was also significant nasal crusting present involving the right nasal mucosa.  

While examiner noted no antibiotics prescribed for sinus infections over the prior year, the evidence clearly shows the presence of crusting.  However, the record contains essentially no evidence, either clinical or otherwise, concerning the number of non-incapacitating episodes per year of sinusitis, and whether these are characterized by headaches, pain, and purulent discharge.  Such evidence can justify the assignment of a compensable rating even without the necessity of antibiotics or incapacitating episodes.  Moreover, if found to exist, the number of such episodes per year is essential to establishing the degree of compensable rating.  As such, the Board concludes that the record is currently insufficient to reach a decision on the claim.

Dizzy Spells

Service treatment records reveal that the Veteran was treated in May 1980 for sudden onset of headaches while chipping paint.  He reported that, when he stood up, he experienced dizziness.  Dental records reveal that the Veteran indicated yes to a history of fainting or dizziness.  A November 1990 treatment records shows complaint of dizzy spells when standing or lying down with eyes closed.  These spells would last several seconds.  A June 2007 treatment record shows complaint of dizziness upon waking, mostly when going from laying to sitting.  The assessment was vertigo.  

The Veteran was afforded a VA ear, nose, and throat examination in October 2008.  When questioned regarding current dizzy spells, the Veteran stated that, since about 1982, at times, when he arises suddenly he becomes woozy or dizzy.  The Veteran did not provide a history of vertigo or any symptoms that might suggest a vestibular disorder.  The examiner concluded that, although the Veteran did provide a history of recurrent dizzy spells, neither historical information nor his examination would suggest that his dizzy spells might represent a vestibular disorder.  According to the examiner, the etiology of his dizzy spells might be related to orthostatic hypotension.  However, this should be an issue addressed by general medicine.  

The November 2008 general medical examiner noted that the Veteran has dizziness.  He can go a whole month without dizziness and then he gets it every 2-3 days for a while.  He denied any vertigo but feels unsteady.  He tried some medicine for motion sickness while in the service, but it was not helpful.  The Veteran thought his dizziness might be related to blood pressure.  However, the general medical examiner did not address the question of orthostatic hypotension, or whether the Veteran's symptoms are associated with a disability, or secondary to the service-connected hypertension.  

The VCAA and its implementing laws and regulations provide, generally, that a medical opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Here, the service treatment records show treatment for symptoms similar to those experienced currently, as well as a diagnosis of vertigo.  While the Veteran was afforded a VA examination, there is no resolution as to whether he has a current diagnosis, and if so, whether such diagnosis is related to service or is secondary to the service-connected hypertension.  Such evidence is necessary to reach a decision on the claim.

Legs

The Veteran reported to the November 2008 VA joints examiner that, about 1996 or 1997, he began noticing some tingling sensations in the calves going down to the dorsum of both feet.  This was not associated with any pain or other sensations.  The Veteran is competent to report his observable symptoms, as well as their time of onset.  

Current symptoms, as reported to the examiner consist of a tingling sensation, more on the right than on the left.  It is not associated with weakness, fatigability or incoordination of the legs or feet.  It does not limit his activities.  On examination, there were no symptoms on the left, but on the right, palpation near the fibular head over and around the peroneal nerve caused a tingling sensation through the leg.  

The Veteran reported to the November 2008 general medical examiner that his legs fall asleep if he sits on the commode for a while, his legs feel weak at times, and he has occasional difficulty with balance.  On neurological examination, vibratory sensation was intact except decreased over the right 3rd-5th toes.  Sensation to pinprick was intact except decreased over the right 4th-5th toes and left 3rd-5th toes. 

The resulting diagnosis of the joints examiner was bilateral tingling sensation of the legs right greater than left, most likely due to mild paresthesias of the peroneal nerve. 

Thus, the Veteran has a current diagnosis of a neurological disability, and there is competent evidence that such disability started in service.  However, there is no opinion regarding etiology.  Such an opinion is necessary to reach a decision on the claim.

Accordingly, the above claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current degree of severity of his service-connected maxillary and ethmoid sinusitis.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

In reporting findings, the examiner should distinguish findings associated with the maxillary and ethmoid sinusitis from other service-connected and nonservice-connected disabilities.  The examiner should make findings appropriate to the General Rating Formula for Sinusitis, and should specifically address whether there are non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and if so, report the number of such episodes per year.  The supporting rationale for all opinions expressed must also be provided.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current disability manifested by dizziness.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should elicit from the Veteran all complaints pertaining to the claim, and should identify all currently supported diagnoses pertaining to those complaints.  

For each diagnosis identified, if any, the examiner should please provide an opinion as to whether there is a 50 percent or better probability that such diagnosis is etiologically related to the Veteran's military service or is associated with any service-connected disability, such as hypertension.  The supporting rationale for all opinions expressed must also be provided.

3.  Afford the Veteran a VA examination to determine the nature and etiology of any current disability manifested by leg tingling.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should elicit from the Veteran all complaints pertaining to the claim, and should identify all currently supported diagnoses pertaining to those complaints.  

For each diagnosis identified, if any, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such diagnosis is etiologically related to the Veteran's service or is associated with any service-connected disability, such as his lumbar strain.  The supporting rationale for all opinions expressed must also be provided.

4.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


